 3.In the Matter of, GREAT LAKES' STEEL CORPORATIONandUNITED "STEELWORKERSOF AMERICA, C; I. O..Case No.' 7-R-1707.-Decided ,May 3, 1944Mr. Prewitt Semmaes,of Detroit, Mich., for the Company.Mr. Philip M. ,Curran,of Pittsburgh, Pa., andMr. Glenn Segmon,'of Detroit, Mich., for the Steelworkers.'Mr. William Whitsett,of counselto the Board.DECISIONAND 'DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. ,I. O., herein called the Steelworkers, alleging that-a question affect-ing commerce has arisen concerning the representation of plant-pro-tection employees of Great Lakes Steel Corporation, Ecorse, Michi-gan, herein called the Company, the National Labor Relations Boardprovided for an appropriate, hearing upon due notice before MaxRotenberg, Trial Examiner. Said hearing was held at Detroit, Michi-gan,. on March 30 and April 6, 1944.The Company and the Steel-workers appeared and participated.All parties were afforded oppor-tunity to be heard, to examine and"cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial 'Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to ' filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT01.THEBUSINESS OF THE COMPANYThe Company; a Delaware corporation, is a wholly owned subsidiaryof National Steel Corporation,' likewise a Delaware corporation. Itowns and operates 3 plants in Ecorse, Michigan, and vicinity, knownas the Great Lakes Steel, Michigan Steel, and Hanna Furnace, where itmanufactures coke, rolled steel sheets and strips, carbon and alloy bars,56 N. L. R. B., No. 49.,242 GREAT LAKES STEELCORPORATION243plates, enameling sheets, high tensile steel, and Stran-Steel framing.During the 3 months next preceding the date of the hearing, raw, mate-rials valued at approximately $9,200,000, were purchased by'the Com-pany for use in its manufacturing operations; approximately 66 per-cent of said raw materials was purchased from sources outside theState. -During the same period its finished products were valued atapproximately $27,750,000; approximately 78 percent of said productswas sold and shipped to points outside the State.ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor, organization admitting to mem-bership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Steelworkersas the exclusih-e -bargaining representative of plant-protection em-ployees until the Steelworkershas been,certifiedby theBoard in anappropriate unit.The 'Steelworkers and the Company enteredintoa contract datedAugust 15, 1942, covering production -and "maintenance employees atthe three plants.Because said contract provides that the bargainingunit shall not include plant-protection employees, the Company con-tends that the contract constitutes an agreement that the Steelworkerswould not organize or seek to represent plant-protection employees,and that hence the contract is a bar to this proceeding. It furthercontends that the Steelworkers had orally agreed not to organize orseek to represent plant-protection employees at a certain conferenceFor the reasons stated inour opinions in connection with similar contractual provisions, wefind that these contentions are without merit and that such contractsare not a bar to a determination of representativesA statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Steelworkers represents a substantial numberof employees in the unit hereinafter found appropriate.2tMatter of Avery Corporation,50 N L R B 999;Matter of Packard Motor Car Corn-pang,49 N L R.B 932;Matter of Biiggs ManufacturingCompany,49 N. L R B 570;Matter of Murray Corporation of America,49 N. L R. B. 9252The Regional Director reported that the Steelworkers submitted 88 cards, 02 of whichbore apparently genuine oiiginal signatures and 10 bole painted signatures;that the namesof 72 persons appearing on the cards were listed on the Company's pay loll of Match 3,1944,which contained the names of 114 employees in the appropriate unit, and that thecards were dated as follows.October 1943,2; December 1943,31; January 1944, 15,February 1944, 1 ; March 1944,4 ; undated. 19I 244DECISIONSOF NATIONALLABOR RELATIONS, BOARDWe find that a question affecting commerce has arisen concerningthe representation, of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROERIATE UNITThe Steelworkers seeks a unit composed of all plant-protection em-ployees of the Company at.its Great Lakes Steel, Hanna Furnace, andMichigan Steel plants, excluding the chief, superintendents, lieuten-ants, and sergeants.The Company contends that the plant-protectionemployees are militarized guards who carry arms and' are not em ;ployees within the meaning of Section 2 (3) of the Act; that it wouldnot be ."proper" for the Steelworkers to bargain for production andmaintenance employees and also for guards; and that the employeesin the three plants should constitute three separate units.We have recently considered the contention that militarized guardsare not employees under the Act, and found it to be without merit .3Nothing in this case persuades us to hold otherwise.While we gen-erally exclude militarized guards from production and maintenanceunits,' when such employees are organized separately and seek a sepa-rate.unit, they are entitled to representation by, whatever bargainingagent they choose. It is, therefore, immaterial that the bargainingagent likewise represents the interests,of other employees in the sameplant or plants.The record discloses that the plant-protection em-ployees in the three plants are under the same general supervisionheaded by the chief of police.The salary, rules and regulations,duties, and conditions of employment of all these employees are thesame.The 'three plants are located within close proximity and con-stitute an "integrated steel plant" under the definition laid down by theIron and Steel Institute.The Company, has a contract covering itsproduction and maintenance employees in the three plants in asingle unit.We find that all plant-protection employees of the Company at itsGreat Lakes Steel, Hanna Furnace, and Michigan Steel plants, exclud-ing,the chief, superintendents, lieutenants; sergeants, and all othersupervisory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for the,purposes of collective bargaining within the meaning of Section 9 (b)of the Act.'3See7latter of D,evo Corp, 52 NL R B 3224SeeMatter or Drove Corp,52 N L R B. 322We do not agree with the Company'scontentionthat the decisioninMatter of GreatLakes Steel Corporatson,14 N. L. R B. 197,requires us to find a separate unit for eachplantThecases are clearly distinguishable. GREAT LAKES STEEL CORPORATION245V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by, secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll'period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection .13DIRECTION OF ELECTIONBy virtue of and pursuant to the 'power vested in the NationalLabor Relations Board by Section 9 (c) of National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Great Lakes SteelCorporation, Ecorse, Michigan, at its Great Lakes Steel, Hanna Fur-nace, and Michigan Steel Plants, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Sections 10 and 111, of said, Rules and Regulations, among the em-ployees'in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the date ofthis Direction, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented' by United Steelworkers ofAmerica, C. I. 0., for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.6 For the reasons stated in our recent decision ofMatter of Mine Safety Appliances Co.,Gallery Plant, Gallery,Pa, 55 N.L.R. B. 1190,we reject theCompany's contentionthat employees in the armed forces should be allowedto vote byabsentee ballot.